The opinion of the court was delivered by
Pierpoint, C. J.
That the Woodstock Railroad Company have the right to extend their road across the road of the Vermont Central at some place and in some manner, is not seriously questioned. The Woodstock Company’s charter confers the right, and the granting of that right is not inconsistent with the charter of the Vermont Central. But the controversy between the parties arises in respect to the place where and the manner in which the Woodstock Company is seeking to exercise the right of crossing the Vermont Central road. The charter of the Woodstock Company does not prescribe the mode and proceedings by which the said company shall obtain the right and title to the land upon which tp construct its road, and is silent as to the manner in which it may cross other railroads, but gives it “ all the powers and privileges,” and subjects it to “ all the duties, liabilities, and *457other provisions prescribed in chapter twenty-eight of the General Statutes,” with one exception that is immaterial in this case.
By the 17th section of said chapter 28, it is provided that when any railroad corporation shall not have acquired by gift or purchase any land, real estate, or other property taken or required for the construction and maintenance of their road, &c., and the parties do not see fit to agree about the price of such land, &c., application may be made to any two judges of the Supreme Court, who shall appoint three disinterested commissioners to determine the damages which the owner or owners of such land or property may have sustained or shall be likely to sustain, &c. ; and upon payment of the damages determined upon by such commissioners, &c., in the manner prescribed in said 17th section, such company shall be deemed to be seised and possessed of all such land or other property as shall have been appraised by said commissioners. It is under this 17th section that the Woodstock Company are proceeding to obtain the crossing to which they are entitled by their charter. The survey was made, the parties did not agree, commissioners were appointed, an appraisal of dámages was made, the money was deposited, and all the requirements of said section were duly complied with ; an appeal was taken from the appraisal. That suspends the proceeding for the present, but when the damages are finally settled and paid, if,this mode of proceeding is correct and proper, the Woodstock Company will become seised and possessed of the land so seized and taken, for all the purposes of their road ; and such seisin and possession has been repeatedly held in this State to be an exclusive possession. The legitimate result' would be that the Vermont Central road would be severed, not crossed, cut in two, and a piece of the Woodstock road laid between the two parts, over which piece the Central Company would have no control. This would give the Woodstock Company the absolute right to say where the crossing should be located, how it should be constructed and how controlled, without being under any obligation to regard the interests of the Central road or the public.
It cannot be supposed that the Legislature contemplated any such result when it conferred upon the Woodstock Company the *458right to cross other railroads in the location and construction of its own. If the Legislature had left it thus, without any provision of law applicable to such a difficulty, it might well be claimed that a court of chancery should intervene, in view of the obvious intention of the Legislature, and regulate and adjust the matter with reference to the interests and rights of both parties and the public.
Where railroads intersect, or where they are to cross each other, it is to be expected that controversies will arise as to the place and manner of such crossing and intersection. To leave the matter to either one of the parties to determine would not be just, and to leave it solely to the agreement of the parties would not be wise; for where interests conflict, agreements are difficult, when there is no other resort. To meet this, the Legislature has provided in the 84th section of said chapter 28, that when there is a union or intersection of two different railroads, owned or controlled by different corporations or other persons, and the parties cannot agree in respect thereof, a commission may be appointed by the Supreme Court to settle and determine the matter between them; and it specifies particularly the mode and manner of proceeding to that end. The 86th section of said chapter provides “ that any railroad company may construct their road across the track of any other such corporation already chartered, if the right so to do is reserved in the act creating such last-mentioned corporation, and may also cross any other railroad hereafter granted, at any point on its route, and upon the grounds of such other company, and if the two corporations cannot agree upon the amount of compensation to be paid therefor, or upon the points and manner of such crossing, the same shall be ascertained and determined by commissioners to be appointed and paid in the manner provided in the two preceding sections.” — sections 84 and 85.
The Woodstock Company need not go to this section for its right to cross the Vermont Central road; that right is given by its charter ; but it is not material from which it takes its right, so long as it exists. The provision in the charter of the Vermont Central, that “ nothing in this act shall authorize said company to *459construct a railroad in the valley of Connecticut River so as to interfere with any railroad that may hereafter be authorized to be made in said valley,” is a sufficient reservation of the right to cross the track of said company when the Legislature confers the right upon another corporation to cross their road in said valley; and as the Woodstock Company take their charter subject to all the liabilities imposed and rights conferred by said chapter 28, we think it quite clear that the proper tribunal to settle and adjust the controversy existing between the said parties in respect to the said crossing is a commission to be appointed in accordance with the provisions of said chapter 28, section 86, and not by a commission appointed under section 17. Commissioners under said last named section have no authority except to appraise and assess damages as specified in said section, and all concessions by the railroad company are entirely voluntary on its part; but commissioners under section 86 have jurisdiction of the whole subject, both as to the precise place and manner of the crossing, subject to the action of the Supreme Court on the coming in of their report. This being so, we think any intimation by this court on this appeal, as to the manner in which such commissioners should exercise their authority, would be premature.
The decree of the Chancellor is affirmed, and the case remanded with a mandate that the injunction be made perpetual, and that costs be allowed the petitioners in this court and the Court of Chancery, but that no costs be allowed the petitioners for witnesses and the taking of their testimony.